20-10042-tmd Doc#332 Filed 04/01/21 Entered 04/01/21 12:14:29 Main Document Pg 1 of
                                         1




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: April 01, 2021.

                                                            __________________________________
                                                                      TONY M. DAVIS
                                                            UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________


                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

  IN RE:
                                                  §
  SILICON HILLS CAMPUS, LLC                       §   CASE NO. 20-10042-tmd
                                                  §
                                                  §   CHAPTER 11
                                                  §

                                ORDER REQUIRING RESPONSE

           On March 31, 2021, Debtor filed a Motion for an Indicative Ruling. [ECF 331]. The

  Court requires that the Secured Lender, ATX Debt Fund 1, LLC, respond to the Motion by

  Thursday, April 8, 2021.

           ACCORDINGLY, IT IS THEREFORE ORDERED that the Secured Lender respond to

  the Motion by Thursday, April 8, 2021 at 5PM central.

                                               # # #




                                                  1
